Error to the Supreme Court of the State of North Dakota.
Mr. Kenneth D. McKellar for plaintiff in error.
No appearance for defendants in error.
Motion for leave to proceed further herein in forma pau-peris denied for the reason that the court, upon examination of the opinion of the court below and of the typewritten record herein submitted, finds (1) that there is no ground for the writ of error under § 237 of the Judicial Code, as amended by the Act of February 13, 1925, 43 Stat. 936, and (2) that there is involved no federal question upon which, treating the writ of error as an application for a writ of certiorari, such writ could be granted. The writ of error is’therefore dismissed and the writ of certiorari denied. The costs already incurred herein by direction of the court shall be paid by the clerk from the special fund in his custody as provided in the order of October 29, 1926.